PER CURIAM.
This proceeding was initiated by petition of The Florida Bar to amend the Code of Professional- Responsibility. We have jurisdiction under article V, section 15, Florida Constitution.
The Bar proposes that we amend Disciplinary Rule 2-102(C) to conform to recent developments in permissible professional arrangements in law practice. Because it is now possible, under the Bar’s ethical guidelines, for a professional association to enter into a partnership for the practice of law, the Bar deems it advisable that the discipli-, nary rule prohibiting a lawyer from holding himself out as having a partnership with another lawyer cover also the conduct of one who holds himself out as a partner of a professional corporation.
We hereby adopt the following amendment to Disciplinary Rule 2-102(C), effective May 15, 1981. The added words are indicated by underscoring.
DR2-102 Professional Notices, Letterheads, Offices, and Law Lists



(C) A lawyer shall not hold himself out as having a partnership with one or more other lawyers or professional corporations unless they are in fact partners.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.